Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez et al. US 2009/0029528 (US’528).

Regarding claim 1, US’528 teaches the present invention generally provides apparatus and method for forming a clean and damage free surface on a semiconductor substrate One embodiment of the present invention provides a system that contains a cleaning chamber that is adapted to expose a surface of substrate to a plasma cleaning process prior to forming an epitaxial layer thereon oxidation and etching steps are repeatedly performed on a substrate in the cleaning chamber (first processing chamber) to expose or create a clean surface on a substrate that can then have an epitaxial placed thereon (Abstract). US’528 further teaches. In step 222, an etching process is then performed to remove the oxide formed in step 220. The etching process may be achieved by the use of physical, chemical, or a combination of physical and chemical etching techniques (para. 48). In one embodiment, the etching gas comprises one or more lighter species that used to generate the low energy plasma to reduce or minimize any damage created on the substrate surface by physical etching processes. In another embodiment, the etching gas substantially comprises argon, helium, and hydrogen gas. In another embodiment, the etching gas comprises argon and hydrogen (performing a reducing process using a hydrogen containing plasma in the first processing chamber) (para. 57). In case of chemical etching, an etching gas may be delivered into the cleaning chamber and a plasma may be ignited to generate reactive species that chemically reacts with the material on the substrate. The etching gas may comprise chlorine, fluorine or other compounds that are suitable for the removal of the oxides formed on the substrate surface during step 220. In one embodiment, the etching gas comprises nitrogen trifluoride (NF3) (removing the native oxide layer from the substrate by performing an etch process using a fluorine containing plasma in the first processing chamber), chlorine ion (Cl-), and a carrier gas, such as argon (para. 49). The process chamber assembly 193 also contains a gas delivery system 150 that is adapted to deliver one or more process gasses into the processing region 122.The gas delivery system is adapted to deliver a reactive gas, such as a silicon containing gas (e.g., silane), a hydrogen containing gas (e.g., H2), a germanium containing gas, a chlorine containing gas, an oxygen containing gas, nitrogen trifluoride (NF3), a boron containing gas (e.g., diborane), and/or a phosphorous containing gas (e.g., phosphine) to name just a few. In one embodiment, the gas delivery system is adapted to deliver an inert gas, such as argon (Ar), helium (He), krypton (Kr) and/or nitrogen (N2) (para. 27). A carrier gas, such as argon, nitrogen, helium, hydrogen or oxygen, etc, may be delivered to the processing region of the cleaning chamber to aid the removal of the unwanted species and/or to assist in the etching process, or help initiating and/or stabilizing the plasma in the cleaning chamber (para. 38). Use of a controller 147 that controls the process timing, or scheduling, can improve the process repeatability and device yield (para. 64). The controller 147 is generally designed to facilitate the control and automation of the first cleaning chamber 100 and system 400 (FIG. 5) (para. 66). Therefore, US’528 teaches a processing system, comprising: a first processing chamber; and a controller configured to cause a process to be performed in the processing system, the process comprising: performing a reducing process using a hydrogen containing plasma in the first processing chamber; and removing the native oxide layer from the substrate by performing an etch process using a fluorine containing plasma in the first processing chamber.

Further, US’528 teaches a controller that is configured to perform a hydrogen containing plasma process and a fluorine containing plasma either individually or sequentially within the same processing chamber and to a single substrate. US’528 does not explicitly teach removing carbon containing contaminants from a native oxide layer on a surface of a substrate and after removing carbon containing contaminants, removing the native oxide, however, it is noted that the applicant claimed configuration of “the controller" recites the intended use of the apparatus. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The controller of US’528 can control the delivery of gases in the first processing chamber such that a hydrogen containing plasma is generated and a fluorine containing plasma is generated either together or separately in different steps and therefore would be capable of causing a process to be performed in the processing system that would include removing carbon containing contaminants from a native oxide layer on a surface of a substrate. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the controller taught by the prior art and the controller claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. As a result US’528 teaches a processing system, comprising: a first processing chamber; and a controller configured to cause a process to be performed in the processing system, the process comprising: removing carbon containing contaminants from a native oxide layer on a surface of a substrate by performing a reducing process using a hydrogen containing plasma in the first processing chamber; and after removing carbon containing contaminants removing the native oxide layer from the substrate by performing an etch process using a fluorine containing plasma in the first processing chamber.

Regarding claims 2 and 5, US’528 teaches the processing system including the processing chamber and controller according to claim 1. US’528 further teaches that the processing system uses H2 and NF3 (para. 27). Therefore, US’528 further teaches wherein the hydrogen containing plasma is generated using H2 gas, with regard to claim 1 and wherein the fluorine containing plasma is generated using NF3 gas, with regard to claim 5.

Regarding claims 3-4, US’528 teaches the processing system including the processing chamber and controller according to claim 1. US’528 further teaches that the processing system can deliver a hydrogen containing gas and a fluorine containing gas (para. 27). US’528 does not explicitly teach an NH3 gas, with regard to claim 3 and an F2 gas with regard to claim 4, however, it is noted that the applicant claimed configuration of “the processing system” recites the intended use of the apparatus. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The processing system of US’528 can control the delivery of a hydrogen containing gas and a fluorine containing gas to the first processing chamber and therefore would be capable of delivering an NH3 gas and an F2 gas. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the processing system taught by the prior art and the processing system claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use.

Regarding claims 6-7, US’528 teaches the processing system including the processing chamber and controller according to claim 1. US’528 further teaches in one embodiment, the temperature controller 161 is adapted to operate and heat a substrate 102 positioned on the substrate supporting member 162A to a temperature between about 20° C. and about 800°C (para. 28). US’528 does not explicitly teach wherein the etch process further comprises: exposing the substrate to the fluorine containing plasma, producing solid by- products on the surface of the substrate; and raising the temperature of the substrate to remove the solid by-products from the surface of the substrate with regard to claim 6,  and wherein the temperature of the substrate is raised to 120 °C or more to remove the solid by-products from the surface of the substrate via sublimation, with regard to claim 7. However, it is noted that the applicants claimed configuration of “the processing system controller” recites the intended use of the apparatus. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. “The processing system controller” of US’528 can control the delivery of a fluorine containing gas to the first processing chamber and while the system heats the substrate to a temperature above 120°C. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of “the processing system controller” taught by the prior art and “the processing system controller” claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use.

Regarding claim 8, US’528 teaches the processing system including the processing chamber and controller according to claim 1. US’528 further teaches the cleaning chamber 100 is an inductively coupled plasma processing chamber (para. 22). Therefore, US’528 further teaches wherein the hydrogen containing plasma is an inductively coupled plasma.

Regarding claim 9, US’528 teaches the processing system including the processing chamber and controller according to claim 1. US’528 further teaches FIG. 2A schematically illustrates a cross-sectional side view of a cleaning chamber 100a in accordance with another embodiment of the present invention. The cleaning chamber 100a is a capacitively coupled plasma chamber (para. 32). Therefore, US’528 further teaches wherein the hydrogen containing plasma is a capacitively coupled plasma.

Regarding claim 10, US’528 teaches the processing system including the processing chamber and controller according to claim 1. US’528 further teaches the processing system can be used to process silicon wafer, which would include silicon oxide (para. 3). Therefore, US’528 further teaches wherein removing the native oxide layer from the substrate comprises removing a native oxide of at least one of silicon.

Regarding claim 11, US’528 teaches the processing system including the processing chamber and controller according to claim 1. US’528 further teaches in step 226, an epitaxial silicon layer may be grown on the cleaned substrate in an epitaxial chamber (para. 63 and 70). Therefore, US’528 further teaches a second processing chamber configured to form an epitaxial layer on the substrate in the second processing chamber after the native oxide layer is removed from the substrate.

Response to Amendment
Applicant’s amendments to independent claim 1 to include subject matter regarding the process steps which the controller is configured to perform has changed the scope of claim 1. However, upon further consideration, the teachings of US’528 still appear to read on the claimed invention therefore a new ground(s) of rejection is made under 102 as anticipated by US’528 which includes both the rejection of claim 1 as stated in the non-final office action mailed 11-12-21 and additional discussion regarding the teachings of US’528 relating to the features added to claim 1.


Response to Arguments
Applicant's arguments filed 3-18-22 have been fully considered but they are not persuasive.
Applicants arguments that the prior art must teach performing the recited steps because the controller is recited as being configured to perform the steps have been considered but are not deemed persuasive. Applicants claim dose not recited any, computer program, software or computer readable media programed to perform the claimed process. Further Applicants specification only refers to the controller once in paragraph 51 of applicants discloser “the chamber 500 includes a controller 502 for controlling processes within the chamber”. There is no mention of programing or other similar structure, such as software or code that is present on the controller to perform the processes within the specification. Therefore, the interpretation of the controller is open to a controller which is capable of performing the process claimed by being in control of a plasma processing apparatus that can dispense selected gases to a processing chamber. The claim must recite programing is similar structure, such as software or code which is present on the controller in order to require the controller to perform specific process steps rather than just being capable of performing the intended use. 


Conclusion
	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713